Citation Nr: 1721606	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  11-10 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for brittle teeth.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a bone disorder.

4.  Entitlement to service connection for an internal organ disorder.

5.  Entitlement to service connection for a nail/hand disorder.

6.  Entitlement to service connection for a hair loss disorder.

7.  Entitlement to service connection for a body odor disorder.

8.  Entitlement to service connection for physical incapacitation.

9.  Entitlement to service connection for mental incapacitation.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from June 1983 to December 1983, and on multiple periods of active duty for training (ACDUTRA) until September 1987 and inactive duty for training (INACDUTRA) until February 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction of this matter has since transferred to the VA RO in Los Angeles, California.

These matters were last before the Board in April 2015.  At that time, the Board found there was new and material evidence to reopen the claims for service connection for body odor, physical incapacitation, and mental incapacitation.  All of the above matters were remanded to the RO for further development.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing in October 2014.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains she is entitled to service connection for the above listed conditions on the basis of exposure to herbicides or other chemicals while at March Air Force Base from late 1983 though mid-1985.  Specifically, the Veteran maintains that she was exposed to agent orange as well as chemicals that contaminated the water supply at March Air Force Base.

The Board finds that further development is required prior to adjudicating the Veteran's claims.  VA has received information from the Environmental Protection Agency (EPA) that groundwater at March Air Force Base is contaminated with volatile organic compounds, heavy metals and jet fuel, leading to the closure of drinking water wells in the late 1980's.  See, Superfund Site Overview March Air Force Base, Pacific Southwest, US EPA.

Service treatment records from May and June 1985 note the Veteran complaining of a rash with pruritus and itching.  A June 1985 Department of the Air Force letter notes the Veteran requesting a transfer from March Air Force base to Van Nuys Air Force Base.  The Veteran noted the reasons for her request as being less travel time from her residence and her suffering from "exterior body itching, patches and blotches" and noted she was undergoing testing to determine whether she was allergic to something in the local environment, such as vegetation.

A December 1986 service treatment record notes the Veteran was prescribed a steroid ointment for a rash.  It was further noted that the Veteran complained of exposure to a "noxious agent" during chemical warfare testing.

A February 1987 Report of Medical History noted the Veteran suffering from a recurring rash "picked up at March Air Force Base" and was attributed to an allergy to pollens in the river bed area.

The Veteran submitted a portion of a March 13, 2001 Public Health Assessment from the Agency for Toxic Substances and Disease Registry of the Centers for Disease Control (CDC) contamination at March Air Force Base.

The Board requires further information as to any possible relationship between the Veteran's numerous claimed conditions and any chemical exposures in service.  Accordingly, the Board finds that on remand, a VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1. Assist the Veteran in obtaining any outstanding, 
relevant treatment records, to include authorizations for the treatment of her claimed conditions.

2. Obtain any outstanding VA treatment records from 
April 1993 forward.  All records obtained must be associated with the claims file.

3. Obtain records from the EPA and CDC regarding 
contaminants at March Air Force Base from 1983 through 1985.  All records obtained must be associated with the claims file.

4. After, and only after, completion of steps one through 
three above, arrange for the Veteran to undergo a VA examination(s) with an appropriate physician(s) to determine the nature and etiology of the Veteran's claimed conditions.

The examiner must review the Veteran's claim file and then provide an opinion addressing the following for each of the above listed conditions:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's condition had its clinical onset during active service, ACDUTRA, or INACDUTRA or is related to any in-service disease, event, or injury, to include exposure to herbicides or any other chemical contaminants.

In providing this opinion, the examiner must address the Veteran's contentions regarding exposure to herbicide and other chemical contaminants, particularly at March Air Force Base. 

The examiner must include the underlying reasons and complete rationale for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5. After completing the requested actions, and any 
additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




